 



Exhibit 10.45
Non-Employee Director RSA Award Agreement (4-2006)
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     1. Restricted Stock Award. As of [insert date] (the “Date of Award”), Asyst
Technologies, Inc., a California corporation (the “Company”), has granted to
[insert name] (the “Grantee”) a Restricted Stock Award (the “Restricted Stock
Award”) ___shares of Common Stock, which is granted by the Company subject to
the terms and provisions of this Restricted Stock Award agreement (the “Stock
Award Agreement”) and the Company’s 2003 Equity Incentive Plan, as amended from
time to time (the “Plan”), which are incorporated herein by reference.
          Unless to the extent otherwise defined herein, the terms in this Stock
Award Agreement shall be given the same defined meanings as defined in the Plan.
     2. Vesting Schedule. Subject to the terms of this Stock Award Agreement and
the Plan, and provided that you remain in continuous service as a member of the
Company’s Board of Directors (the “Board”) from the Date of Award, to the
vesting date listed below; the shares subject to the Restricted Stock Award
shall vest as provided below. No shares will be transferable prior to the
applicable vesting date.

          Number of Shares   Vesting Date  
     a. Holding and Other Restrictions on Delivery
       

     The Grantee may not sell, transfer or otherwise dispose of shares subject
to the Restricted Stock Award until the third anniversary of the grant date.
     b. Acceleration in the event of Death, Disability or Termination of Service
          Regardless of any hold or other restriction on delivery of shares,
shares that have vested under the Stock Award will be automatically be available
for sale, transfer or other disposition by the Grantee as of the date of the
first to occur of the

 



--------------------------------------------------------------------------------



 



following specific events (provided that such date is after the original vesting
date for the shares): (i) a change in control of the Company (as defined under
Code Section 409A), (ii) termination of Grantee’s service with the Company (for
any reason), (iii) determination of Grantee’s permanent disability, or (iv) the
date of Grantee’s death.
     3. Taxes. Regardless of any action the Company or Grantee’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Grantee acknowledges that the ultimate
liability for all Tax Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company and/or the Grantee’s actual
employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the Restricted Stock
Award, including the grant of the Restricted Stock Award, the vesting of the
Restricted Stock Award, or the subsequent sale of shares acquired at vesting,
pursuant to such Restricted Stock Award and the receipt of any dividends, or the
sufficiency of any withholdings or other payments made for or by the Grantee to
satisfy the Tax-Related Items; and (ii) do not commit to structure the terms of
the grant or any aspect of the Restricted Stock Award to reduce or eliminate the
Grantee’s liability for Tax Related Items.
          Prior to the issuance of shares of Common Stock upon vesting of
Restricted Stock Award, Grantee shall pay, or make adequate arrangements
satisfactory to the Company or to the Grantee’s actual employer (in their sole
discretion) to satisfy all withholding and payment on account obligations of the
Company and/or the Grantee’s actual employer. In this regard, Grantee authorizes
the Company or the Grantee’s actual employer to (in their sole discretion)
withhold all applicable Tax Related Items legally payable by Grantee (i) from
Grantee’s wages or other cash compensation payable to Grantee by the Company or
the Grantee’s actual employer and/or (ii) to withhold in shares, provided that
the Company and the Grantee’s actual employer shall withhold only the number of
shares necessary to satisfy the minimum withholding amount. Alternatively, or in
addition, if permissible under local law Grantee (i) may tender payment in cash
or by delivering to the Company owned and unencumbered shares of Asyst
Technologies, Inc. and/or (ii) authorize the Company or the Grantee’s actual
employer to, sell or arrange for the sale of the number of shares as necessary
to satisfy the withholding or payment on account obligation that is due at the
vesting of the Restricted Stock Award. Grantee shall pay to the Company or to
the Grantee’s actual employer any amount of Tax Related Items that the Company
or the Grantee’s actual employer may be required to withhold as a result of
Grantee’s receipt of the Restricted Stock Award, the vesting of the Restricted
Stock Award, or the subsequent sale of shares acquired pursuant to such
Restricted Stock Award and the receipt of any dividends that cannot be satisfied
by the means previously described. The Company may refuse to deliver shares to
Grantee if Grantee fails to comply with Grantee’s obligation in connection with
the Tax Related Items as described herein.
     4. Restrictions on Issuance. No shares will be issued in connection with
the Restricted Stock Award if the issuance of such shares would constitute a
violation of any applicable laws.

2



--------------------------------------------------------------------------------



 



     5. Termination of Continuous Service. In the event that the Grantee ceases
to remain in Continuous Service with the Company for any reason, including death
or disability, resignation or failure of nomination or election for subsequent
term, any unvested portion of the Restricted Stock Award shall automatically
terminate and be deemed forfeited.
     6. Transferability of Award. The Restricted Stock Award may not be
transferred, pledged, sold, assigned, alienated or otherwise encumbered by the
Grantee, in any manner other than by will or by the laws of descent and
distribution. Any such purported transfer, pledge, sale, assignment, alienation
or encumbrance will be void and unenforceable against the Company. The terms of
the Restricted Stock Award shall be binding upon the executors, administrators,
heirs and successors of the Grantee.
     7. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares that have been sold or otherwise transferred in
violation of any of the provisions of this Restricted Stock Award Agreement or
(ii) to treat as owner of such shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred.
     8. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the shares subject to the Restricted Stock Award (or the vesting of Grantee’s
right to receive or dispose of the shares subject to the Restricted Stock
Award). The Grantee represents that he or she has had an opportunity to consult
with any tax consultants the Grantee deems advisable in connection with receipt
or disposition of the shares and that the Grantee is not relying on the Company
or its counsel for any tax advice.
     9. Entire Agreement: Governing Law. The Plan and this Stock Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan
and this Stock Award Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Plan and this Stock Award Agreement are to be construed in accordance with
and governed by the laws of the State of California without giving effect to any
conflict of law rule. Should any provision of the Plan or this Stock Award
Agreement be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
     10. Headings. The captions used in this Stock Award Agreement are inserted
for convenience and shall not be deemed a part of the Stock Award for
construction or interpretation.
     11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in

3



--------------------------------------------------------------------------------



 



the United States mail by certified mail (if the parties are within the United
States) or upon deposit for delivery by an internationally recognized express
mail courier service (for international delivery of notice), with postage and
fees prepaid, addressed to the other party at its address as shown below or to
such other address as such party may designate in writing from time to time to
the other party.
     12. Rights as Shareholder. Except with regard to the disposition of the
shares subject to the Restricted Stock Award, Grantee shall generally have all
the rights of a shareholder with regard to the shares subject to the Restricted
Stock Award from the Date of Award, including without limitation, the right to
receive dividends with respect to such shares and the right to vote such shares,
but subject to those restrictions in this Stock Award Agreement or in the Plan.
     13. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the Restricted Stock Award or this Stock Award
Agreement, and rights or obligations thereunder or hereunder, shall be
exclusively submitted to binding arbitration before an independent and qualified
arbitrator in accordance with the American Arbitration Association and its rules
then in effect, without reference to conflict of laws principles. Arbitration
shall be the exclusive forum for any dispute, claim or cause arising hereunder,
and the decision and award by the arbitrator shall be final, binding upon and
non-appealable by the parties and may be entered in any state court of
California having jurisdiction. The arbitrator shall be without authority or
jurisdiction to award either party its attorneys’ fees or costs incurred in the
matter. In addition, the arbitrator shall be without authority or jurisdiction
to award either party, for any claim, cause or action arising hereunder, any
incidental, special, consequential or exemplary damages of any nature, including
but not limited to punitive damages; provided, however, that provisional or
injunctive remedies and relief shall be available as appropriate to each party.
     14. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
     15. Nature of the Restricted Stock Award. In accepting the Restricted Stock
Award, the Grantee acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Stock
Award Agreement;
          (b) the grant of the Restricted Stock Award is voluntary and
occasional, and does not create any contractual or other right to receive future
grants of stock, or benefits in lieu of awards, even if stock awards have been
granted repeatedly in the past;

4



--------------------------------------------------------------------------------



 



          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan shall not create a right
to further employment with Grantee’s employer and shall not interfere with the
ability of the Company to terminate the Grantee’s employment relationship at any
time, with or without cause;
          (e) the Grantee is voluntarily participating in the Plan;
          (f) the Restricted Stock Award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, and which is outside the scope of the Grantee’s employment contract, if
any;
          (g) the Restricted Stock Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;
          (h) in the event that the Grantee is not an employee of the Company,
the grant of the Restricted Stock Award will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
of the Restricted Stock Award will not be interpreted to form an employment
contract with any subsidiary or Affiliate of the Company;
          (i) the future value of the shares is unknown and cannot be predicted
with certainty;
          (j) the value of the shares obtained pursuant to the Restricted Stock
Award may increase or decrease in value;
          (k) in consideration of the grant of the Restricted Stock Award, the
Grantee does not acquire any claim or entitlement to compensation or damages
that otherwise could arise from termination of the Restricted Stock Award or
diminution in value of the Restricted Stock Award, or shares acquired pursuant
to the Restricted Stock Award, upon termination of the Grantee’s employment by
the Company (for any reason whatsoever and whether or not in breach of local
labor laws), and the Grantee hereby irrevocably waives and releases the Company
from any such claim or entitlement that may arise; if, notwithstanding the
foregoing, any such claim or entitlement is found by a court of competent
jurisdiction to have arisen;
          (l) by signing this Stock Award Agreement, the Grantee shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement;
          (m) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
shares under the Plan,

5



--------------------------------------------------------------------------------



 



or vesting of such right, if any, will terminate automatically as of the
Termination Date, and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); and
          (n) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively employed for purposes of this Restricted
Stock Award.
     16. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of the Restricted
Stock Award or any other entitlement to shares, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipients ‘country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon vesting of the Restricted Stock Award. The
Grantee understands that Data will be held as long as is reasonably necessary to
implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.

6



--------------------------------------------------------------------------------



 



     17. Language. If the Grantee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
     18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Award and participation in
the Plan, or future Stock Awards that may be granted under the Plan, by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
****************************
     The Grantee acknowledges receipt of a copy of the Plan and the Stock Award
Agreement, and represents that he or she has had an opportunity to review these
documents and to be familiar with the terms and provisions thereof, and hereby
accepts the Restricted Stock Award subject to all of the terms and provisions
hereof and thereof. The Grantee has reviewed the Plan and the Stock Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Stock Award Agreement. The Grantee agrees to
notify the Company upon any change in the residence address indicated in this
Stock Award Agreement.

                  Submitted by:       Accepted by:    
 
                GRANTEE:       ASYST TECHNOLOGIES, INC.    
 
               
 
      By:        
 
                        Title: Vice President, General Counsel & Secretary    
 
(Signature)
               
 
                Address:       Address:    
 
                        46897 Bayside Parkway             Fremont, CA 94538    

7